DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 23, 30, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104770878A (‘878 hereinafter).
Regarding claim 18, ‘878 teaches an aerosol-generating device (Fig. 1), comprising a housing (201, Fig. 6) defining a cavity configured to receive an aerosol-generating article through an open end of the cavity (cavity of housing 201 in Fig. 6); and a constricting member (202) connected to the housing and being moveable between an open position (when the constricting member 202 is pulled out of the housing 201) and a constricting position to 
Regarding claims 19 and 20, ‘878 teaches that the constricting member is selectively moveable between the open position (when the constricting member 202 is pulled out of the housing 201) and the constricting position when the aerosol-generating article is received in the cavity to selectively constrict at least the portion of the cavity, specifically the open end of the cavity (when the constricting member 202 is pushed into the housing 201 as shown in Fig. 6).  
Regarding claim 23, ‘878 teaches that the constricting member comprises a collar extending around an outside of the cavity of the housing (edge of constricting member 202 in Fig. 6).  
Regarding claim 30, ‘878 teaches that the aerosol-generating device is an electrically heated aerosol-generating device (Fig. 1) and further comprises an electric heater positioned in the cavity and being configured to heat an aerosol-forming substrate when received in the cavity (page 6, bottom paragraph).
  Regarding claims 32 and 33, ‘878 teaches an aerosol-generating system (Fig. 1), comprising: an aerosol generating device according to claim 18 (Fig. 6); and, an aerosol-generating article (13) for the aerosol-generating device which comprises a tobacco-containing material comprising volatile tobacco flavor compounds that are released from the substrate upon heating (page 12, first paragraph).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 21, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘878.
Regarding claim 21, ‘878 teaches that the housing and constricting member define a collet, thus the constricting member (202) must be biased towards the constricting position (when the constricting member 202 is pushed into the housing 201) as this is how a collet operates.  In the alternative, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the constricting member biased towards the constricting position because the purpose of the constricting member (202) is to clamp within the housing electric heating type cigarettes of different-diameter (page 9, lines 13-14). 
Regarding claim 24, ‘878 teaches that the constricting member (202) is slidably connected to the housing such that the constricting member is moveable along a region of a length of the housing (201) as this is how a collet operates. In the alternative, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the housing such that the constricting member is moveable along a region of a length of the housing since the purpose of the constricting member (202) is to clamp within the housing electric heating type cigarettes of different-diameter (page 9, lines 13-14), and having the constricting member slide would enable the member to clamp different-diameter aerosol-generating articles and bring them towards the housing to ensure that the articles are securely clamped to the housing. 
 ‘878 does not explicitly teach that the electric heater comprises one or more external heating elements, one or more internal heating elements, or one or more external heating elements and one or more internal heating elements.  However, ‘878 teaches an electric heater (page 6, bottom paragraph) and the heating elements must be either internal or external or both in order to heat the aerosol-generating article, or, in the alternative, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the heating elements internal or external or both in order to heat the aerosol-generating article. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 as applied to claim 32 above, and further in view of US 20140345606 (Talon hereinafter).
Regarding claim 34, ‘878 does not expressly teach a user interface configured to activate the aerosol-generating system.   
Talon teaches an aerosol generating device configured to heat an aerosol-forming substrate (abstract) with a user interface, such as a display, to display system information such as the status of the aerosol-forming substrate ([0056]-[0058]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a user interface, such as a display, in the aerosol-generating system of ‘878 with a reasonable expectation of success and predictable results, specifically the ability to display system information such as the status of the aerosol-forming substrate (Talon, [0056]-[0058]).


s 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 as applied to claim 18 above, and further in view of US 20020032069 (Arrison hereinafter).
Regarding claim 22, ‘878 does not expressly teach a spring. 
Arrison teaches a chalk holder that has a collet constricting member similar to the collect constricting member of ‘878. Arrison teaches the inclusion of a spring (22) disposed between the housing (10) and the constricting member (12), wherein the spring is configured to bias the constricting member towards the constricting position ([0007]).  Although the Arrison is not in the field of the applicant’s endeavor, it is reasonably pertinent to the particular problem with which the applicant was concerned (i.e. reversibly grasping a cylinder).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the spring configuration of the collet constricting member of Arrison to the collet constricting member of ‘878 with a reasonable expectation of success and predictable results.    
Regarding claim 25, ‘878 does not expressly teach that the housing further comprises a recess.
Arrison teaches that the housing (10) further comprises a ramp (16) configured to be received in at least part of the constricting member, a recess (24), when the constricting member is in the open position.  It would have been obvious for one of ordinary skill in the art at the time of the invention to have switched it so that the ramp was on the constricting member and the recess was on the housing, such that the recess of the housing received the ramp on the constricting member when the constricting member is in the open position with a reasonable expectation of success and predictable results.  It would have been obvious for one .   

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach or suggest that  in addition to the limitations of the independent claim, the housing comprises a main body and a moveable wall connected to the main body, the moveable wall defining at least part of the open end of the cavity, wherein the moveable wall is moveable between a first position in which the open end has a first minimum diameter and a second position in which the open end has a second minimum diameter that is smaller than the first minimum diameter, and wherein the constricting member is configured to selectively constrict the open end of the cavity by deflecting the moveable wall to the second position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           
/Michael J Felton/             Primary Examiner, Art Unit 1747